Citation Nr: 0601680	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  95-24 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for back fibromyositis.


REPRESENTATION

Appellant represented by:	Raymond Rivera, Esquire


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from January 1991 to July 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the benefit sought on 
appeal.  The Board considered this appeal on three prior 
occasions and each time determined that additional 
development and/or compliance with the Veterans Claims 
Assistance Act of 2000 was required.  As such, the claim here 
on appeal was remanded to the RO.  All requested development 
was performed, but the RO has continued the denial of 
benefits sought.  Accordingly, this matter is properly 
returned to the Board for further appellate consideration.

The Board notes that the issue of entitlement to service 
connection for asthma was previously before the Board and 
granted in May 1999.  As such, that issue is no longer on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current back disability that 
began during active service or as a consequence of active 
service.


CONCLUSION OF LAW

Back fibromyositis or any other back disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in January 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete her claim, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of her 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because she was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate her claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board.  The veteran testified 
before RO hearing officers in June 1995 and again in November 
1997, and it appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran contends that she injured her back in May 1991 
while serving as a clerk in Saudi Arabia during the Persian 
Gulf War.  She credibly testified before RO hearing officers 
that she was required to carry heavy equipment and that one 
day in May 1991, she lost her balance and hurt her left 
shoulder and back.  The veteran stated that she had 
experienced back pain since that time and related all of her 
symptoms to the one incident during active service.

A medical examination form completed by the veteran in 
February 1982 reflects a history of no back complaints.  Upon 
enlistment examination in August 1982, there were no 
abnormalities of the musculoskeletal system found, but x-rays 
revealed mild lower dorsal scoliosis.  A treatment note dated 
in July 1987 includes complaints of low back pain in 
conjunction with a sore throat and runny nose and the 
diagnosis was upper respiratory infection.  On periodic 
examination in September 1990, the veteran denied any back 
problems.  In May 1991, the veteran complained of left 
shoulder and low back pain for one-month that began when 
lifting boxes; the diagnosis was myofascial pain.  The 
following month, the veteran only complained of left shoulder 
pain and was determined to have a left shoulder sprain.

Following discharge from active service, the first record of 
complaints is dated in February 1992.  The veteran sought 
treatment for left cervical pain with intermittent radiation 
to the left upper extremity as well as dull low back pain 
without radiation or parasthesias.  X-rays showed a decreased 
kyphosis and dextroscoliosis of the dorsal spine and 
narrowing of the lumbar spine considered to be discogenic 
disease.  The diagnosis was chronic cervical and back 
myositis.

The veteran underwent VA examination in April 1992 and 
complained of recurrent left neck and low back pain since 
March 1991.  X-rays showed minimal dextroscoliosis of the 
upper lumbar spine.  The examiner diagnosed cervical 
paravertebral and upper back myositis as well as lumbar 
paravertebral fibromyositis.  Unfortunately, the examiner did 
not discuss the possible etiology of the diagnosed 
disabilities.

In May 1993, the veteran requested a Report of Investigation 
to determine if a back injury was sustained during the line 
of duty.  The report reflects that the veteran sustained a 
left shoulder injury in the line of duty in May 1991 and that 
such disability was diagnosed as myofascial pain.  There was 
no finding as to a back disability.

Treatment records show continued complaints of left shoulder, 
left neck, and low back pain.  Computerized tomography (CT) 
scan performed in September 1999 showed bulging discs at L3-
L4 and L4-L5, a herniated nucleus pulposus at L5-S1 and 
degenerative changes in the low back.  The report reflects 
that the test was requested due to recent back trauma.

The veteran underwent VA examination in October 1999 and 
complained of mild low back pain with radiation into her legs 
since an in-service injury in 1991.  The examiner reviewed 
the veteran's claims folder, her electronic treatment records 
and performed a complete examination.  Upon diagnosing 
thoracolumbar paravertebral myositis, the examiner opined 
that neither the diagnosed back disorder nor any other back 
disorder was related to the back symptomatology documented in 
the service medical records.

Additional records associated with the veteran's claims 
folder show that the veteran is deemed totally disabled by 
the Social Security Administration (SSA) due to affective 
disorders and discogenic disease.  SSA's records do not 
include a medical opinion as to the etiology of any 
discogenic disease.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Service medical records clearly show that the veteran was 
treated for back pain on one occasion in May 1991 and was 
determined to have myofascial pain.  Her next complaint of 
back pain, however, was not until February 1992.  The Board 
fully acknowledges that the veteran contends that she self-
medicated her back pain between May 1991 and February 1992. 

The medical evidence shows that the veteran has mild 
scoliosis of her dorsal spine and there is no suggestion in 
the record that that disability increased in severity as a 
result of active service.  The veteran was noted to have mild 
scoliosis upon entry into service and mild scoliosis was 
again noted in x-rays performed in 1992.  

The veteran is treated for myositis and fibromyositis 
medically determined to be unrelated to symptoms treated 
during service.  Thus, the only evidence in favor of the 
veteran's claim is her own statements.  Because there is no 
evidence that the veteran has any type of medical training, 
the Board finds that her statements, standing on their own, 
are insufficient to establish a relationship between a 
current disability and a period of service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).

The Board notes that in May 1993 it was determined that a 
left shoulder injury was sustained in the line of duty.  
Although service medical records show that the veteran 
complained of back pain on one occasion when the myofascial 
pain in the left shoulder was treated, there is no finding 
that the veteran sustained a back disability in the line of 
duty nor is there any suggestion in the medical record that 
the single complaint of back pain during service developed 
into a chronic back disability.  Consequently, because the 
only medical opinion of record reflects that the one 
complaint during service did not establish chronicity, the 
Board finds that any current back disability did not begin 
during service or as a consequence thereof.  Accordingly, the 
veteran's claim must be denied.


ORDER

Service connection for back fibromyositis is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


